11TH COURT OF APPEALS
                               EASTLAND, TEXAS
                                  JUDGMENT

Joe Payne,                                  * From the County Court at Law No. 2
                                              of Midland County,
                                              Trial Court No. 17623.

Vs. No. 11-16-00167-CV                      * August 31, 2016

Traci Kim Coursey,                          * Per Curiam Memorandum Opinion
                                              (Panel consists of: Wright, C.J.,
                                              Willson, J., and Bailey, J.)

    This court has inspected the record in this cause and concludes that the
appeal should be dismissed. Therefore, in accordance with this court’s opinion,
the appeal is dismissed. The costs incurred by reason of this appeal are taxed
against Joe Payne.